Name: 2009/167/EC: Council Decision of 26Ã February 2009 amending the Decision of 27Ã March 2000 authorising the Director of Europol to enter into negotiations on agreements with third States and non-EU-related bodies
 Type: Decision
 Subject Matter: international affairs;  cooperation policy;  European construction;  Europe;  EU institutions and European civil service
 Date Published: 2009-02-28

 28.2.2009 EN Official Journal of the European Union L 56/15 COUNCIL DECISION of 26 February 2009 amending the Decision of 27 March 2000 authorising the Director of Europol to enter into negotiations on agreements with third States and non-EU-related bodies (2009/167/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Article 42(2), Article 10(4) and Article 18 of the Convention on the establishment of a European Police Office (Europol Convention) (1), Having regard to the Council Act of 3 November 1998 laying down rules governing Europols external relations with third States and non-European Union related bodies (2), and in particular Article 2 of that Act, Having regard to the Council Act of 3 November 1998 laying down rules concerning the receipt of information by Europol from third parties (3), and in particular Article 2 of that Act, Having regard to the Council Act of 12 March 1999 adopting the rules governing the transmission of personal data by Europol to third States and third bodies (4), and in particular Articles 2 and 3 of that Act, Whereas: (1) On 27 March 2000 the Council adopted the Decision authorising the Director of Europol to enter into negotiations on agreements with third States and non-EU-related bodies (5). (2) There are operational interests that require that India be added to the list of third States with which the Director of Europol is authorised to start negotiations. (3) The Decision of 27 March 2000 should therefore be amended accordingly, HAS DECIDED AS FOLLOWS: Article 1 The Decision of 27 March 2000 is hereby amended as follows: In Article 2(1), under the heading Third States, the following State shall be added to the alphabetical list:  India. Article 2 This Decision shall be published in the Official Journal of the European Union. Article 3 This Decision shall enter into force on the day following that of its adoption. Done at Brussels, 26 February 2009. For the Council The President I. LANGER (1) OJ C 316, 27.11.1995, p. 2. (2) OJ C 26, 30.1.1999, p. 19. (3) OJ C 26, 30.1.1999, p. 17. (4) OJ C 88, 30.3.1999, p. 1. (5) OJ C 106, 13.4.2000, p. 1.